Exhibit 12.1 STATEMENT REGARDING COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES MANPOWERGROUP INC. (in millions) Earnings: Earnings before income taxes $ $ $ ) $ ) $ Fixed charges $ $ $ ) $ $ Fixed charges: Interest (expensed or capitalized) $ Estimated interest portion of rent expense $ Ratio of earnings to fixed charges ) Note: The calculation of ratio of earnings to fixed charges set forth above is in accordance with Regulation S-K, Item601(b)(12). This calculation is different than the fixed charge ratio that is required by our various borrowing facilities.
